Citation Nr: 0113693	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of herniated nucleus pulposus, evaluated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1947 to 
October 1953, and from March 1955 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision of the Columbia, South 
Carolina regional office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO confirmed and 
continued a 40 percent rating for postoperative residuals of 
herniated nucleus pulposus.  

A hearing was held before an RO hearing officer in January 
2000.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Postoperative residuals of herniated nucleus pulposus are 
manifested primarily by intermittent flare-ups of pain, 
accompanied by severe limitation of motion of the lumbosacral 
spine and significant spasms of lumbar musculature; lower 
extremity motor power and sensory status is relatively well-
preserved.

2.  Persistent symptoms of sciatic neuropathy indicative of 
pronounced intervertebral disc syndrome are not demonstrated.


CONCLUSION OF LAW

A rating in excess of 40 percent for postoperative residuals 
of herniated nucleus pulposus is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 
5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records disclose the veteran was hospitalized 
for four days during May 1960 after he injured his low back 
while bowling.  The diagnosis was lumbosacral strain.  A 
neurosurgical consultation was performed in August 1970.  The 
veteran indicated that he had experienced an episode of right 
sciatica with backache in the spring of 1969.  This was 
accompanied by subjective weakness of the right foot and 
documented loss of the Achilles reflex.  He reportedly 
obtained complete relief of pain and paresthesias with 
conservative treatment and was currently having no 
difficulty.  Clinical inspection showed that the back was 
supple.  There was slight discomfort on hyperextension.  
Straight leg raising was negative.  The neurological 
examination was normal (both Achilles reflexes were 2+).  The 
impression was probable degenerative disc disease.

A service department examination for retirement purposes was 
performed in November 1970.  A report of the veteran's 
medical history relates that he experienced occasional 
lumbosacral pain with radiation to the right thigh and calf.  
The diagnosis was sciatica/degenerative disc disease.  

The veteran was examined at a service department orthopedic 
clinic in March 1971.  He complained of intermittent low back 
pain, mostly in the left paravertebral area.  There had been 
an episode of right leg pain and paresthesias in 1969, with 
recent exacerbations during November 1970 and February 1971; 
episodes had lasted 5 to 7 days.  The veteran had been on 
full duty.  Physical examination revealed full range of 
motion of the back with no tenderness.  There was no pain on 
straight leg raising.  No neurologic deficit was detected.  
X-ray examination of the lumbosacral was essentially within 
normal limits.

A VA general medical examination was performed in December 
1971.  The veteran gave a history of having episodes of 
lumbosacral pain, occurring at intervals of every three to 
four months.  These episodes lasted about a week at a time.  
They were so severe that he had to stop work and go to bed 
and take appropriate medication.  It was found that range of 
motion of all joints was normal.  There was slight pain in 
the lumbosacral area at the extreme of forward and backward 
bending.  All reflexes were present and active; no abnormal 
reflexes were noted.  The diagnoses included sciatica, 
treated, cured.

Associated with the claims file are reports, dated from 1982 
to 1991, reflecting the veteran's evaluation or treatment at 
a service department outpatient facility.  There were 
complaints of recurrent low back pain with radicular 
symptoms.  On examination in October 1987, the veteran 
reported that he had a history of low back pain requiring an 
L5-S1 laminectomy in 1976.  Since that time, there had been 
fairly frequent flare-ups of low back pain, and a continual 
sensation of low back stiffness, especially in the early 
morning.  On occasion, he had experienced an inability to 
straighten himself up fully.  Physical examination revealed a 
well-healed L5-S1 laminectomy scar at the midline of the 
back.  Moderate paraspinal spasm was detected.  Forward 
flexion was to the point that the veteran was able to reach 
the fingertips to within one foot of the floor; he had normal 
extension and slightly decreased lateral flexion to the 
right.  Straight leg raising test on the left and right was 
negative.  There was tenderness to low back percussion.  No 
lower extremity atrophy was noted.  Strength was normal in 
the lower extremities.  Deep tendon reflexes were 2+ at the 
knees and at the right ankle; the left ankle jerk was 1+.  
The examiner stated that reports of lumbosacral x-rays 
revealed evidence of a laminectomy at L5-S1, disc space 
narrowing at L4-5, and osteoarthritic changes.  The 
assessment was chronic mechanical low back pain with 
arthritic component/status post laminectomy in 1976.

In February 1988, a service department physician reported 
that the veteran had been treated with moderate success with 
nonsteroidal anti-inflammatory agents and muscle relaxants in 
the past; however, he developed a peptic ulcer in 1979, 
making further nonsteroidal use contraindicated.  The veteran 
had a job as a sheet metal mechanic, requiring active 
physical effort, light and moderate lifting, as well as 
walking, standing and climbing.  It was the examiner's 
assessment that symptoms of the veteran's chronic mechanical 
low back pain were unlikely to improve significantly in the 
foreseeable future.  It was recommended that he not be 
required to lift objects, stoop over or stand for prolonged 
periods of time, or perform any activity that was painful.  

A September 25, 1988 service department clinic treatment 
entry reflects that the veteran reported an episode of back 
pain that had started the previous day.  Rest and Flexeril 
were recommended.  On September 27, 1988, the veteran 
reported that back pain was not much better.  There was no 
evidence of acute discomfort to clinical inspection.  The 
assessment was resolving lumbosacral strain.  On October 12, 
1988, the veteran reported that his low back pain was much 
improved.  

A VA orthopedic examination was performed in March 1992.  No 
postural abnormalities were found.  There were no fixed 
deformities.  Back musculature was within normal limits.  The 
veteran had 5 degrees of forward flexion, 30 degrees of 
backward extension, 40 degrees of left and right lateral 
flexion, and 40 degrees of rotation.  Reflexes were equal and 
normal.  There was pain on range of motion of the lumbar 
spine.  X-ray examination of the lumbosacral spine indicated 
apparent lytic destruction of posterior element of the left 
of L5.  There was spondylosis of L3 through L5.  

The veteran was also afforded a VA neurological examination 
in March 1992.  Motor inspection showed that the lower 
extremities had symmetric bulk and tone, with no evidence of 
atrophy.  Strength was 5/5 in all lower extremity muscle 
groups.  Deep tendon reflexes were 2 out of 4 at the left 
patella, 1 out of 4 at the right patella; 2 out of 4 at the 
right Achilles, 1 out of 4 at the left Achilles.  Sensory 
inspection showed no deficit to vibration, proprioception or 
pinprick.  The impression was status post lumbar laminectomy 
with residual numbness in the L4 distribution.

A VA orthopedic examination in August 1992 revealed some 
spasm of musculature of the lower lumbosacral spine.  Forward 
flexion was accomplished to the point that the fingertips 
were brought to 12 inches from the floor.  There was some 
tenderness on palpation of the L4/5 area, as well as pain on 
motion with extension of the back.  The motor examination 
showed excellent strength in the lower extremities, graded as 
5/5 bilaterally.  There was some hyperreflexia of the 
patellar reflex on the left; otherwise, the neurological 
inspection was unremarkable.  The diagnosis was lower back 
pain, degenerative joint disease of the spine, and history of 
herniated nucleus pulposus with some evidence of disc space 
narrowing and a lytic lesion of the left lamina of L5, with 
stable symptoms since the late 1980's.

The veteran was afforded a VA orthopedic examination in 
September 1992.  According to the veteran's history, he 
experienced pain involving the low back, as well as radiation 
of pain to the left lower extremity.  The veteran indicated 
that he had daily pain with which he had learned to cope by 
modifying his activities.  Modifications included avoidance 
of stooping, bending or lifting anything greater than 15 to 
20 pounds.  It was found that the veteran walked with a 
nonantalgic gait  Forward flexion was to 70 degrees, with 
tightness and pain in the lumbar region.  Backward extension 
was to 10 degrees.  Left and right lateral flexion were to 20 
degrees.  Rotation to the left and right was to 30 degrees.  
Palpation revealed some mild to moderate paraspinous spasms 
in the region of the surgical incision.  Motor examination of 
the lower extremities disclosed good strength in all major 
muscle groups in the right lower extremity.  There was only 
fair muscle strength in the left lower extremity in hip 
flexion, quadriceps extension, and hamstring flexion.  Muscle 
status of the anterior tibialis, extensor hallucis longus, 
and gastrocnemius was rated as good.  The diagnosis was 
degenerative spine disease in the lumbar spine region, status 
post diskectomy of L4-5 disk, without any new significant 
symptoms of radiation.

On a VA orthopedic examination in March 1999, the veteran 
reported that he had intermittent low back pain, made worse 
by activity and improved by rest.  He indicated that he took 
Motrin as needed and that rest was beneficial for back pain.  
Clinical inspection showed that sensation was intact to 
pinprick and light touch over all lower extremity dermatomes.  
Muscle strength of the lower extremities was 5/5 in all 
joints.  Deep tendon reflexes were present and equal.  
Straight leg raising was negative bilaterally.  There was no 
pain on palpation of the lumbosacral spine.  There was no 
evidence of any muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles.  Active range of motion of 
the lumbosacral spine was within normal limits in all planes.  
Gait was completely nonantalgic without the use of any 
assistive device, and there was no limp.  The assessment was 
that, clinically, the veteran had low back pain with no 
evidence of any significant focal neuromuscular or functional 
deficits.

A VA orthopedic examination was performed in January 2000.  
According to the veteran's history, he had pain which 
radiated across the lower back.  He had pronounced weakness 
of the back and decreased endurance.  There was marked back 
stiffness, especially in the morning; medication was somewhat 
helpful with relieving pain.  He remarked that back pain had 
become markedly worse over the years; he tended, when 
symptomatic, to have a lateral rotation to the right, most 
likely due to muscle spasm.

Physical examination revealed that the veteran was in no 
acute distress, but had obvious discomfort throughout the 
examination.  Range of motion of the lumbar spine was 
markedly diminished, with flexion from 0 degrees to 30 
degrees; backward extension was from 0 degrees to 5 degrees.  
There was pain throughout both of these ranges of motion.  
Lateral bending to the right was to 20 degrees and to the 
left was to 15 degrees with marked pain.  The veteran had 
several spasms in the mid-thoracic and lumbothoracic 
junction.  He also had marked tenderness at the lumbosacral 
junction.  There was positive straight leg raising at 40 
degrees bilaterally; he was unable to balance on the left 
foot.  The veteran had diminished coordination of heel-toe 
walking; otherwise, sensory status was intact to pain and 
light touch; deep tendon reflexes were 2+ throughout.  The 
diagnosis was degenerative disk disease and degenerative 
joint disease of the lumbosacral spine with lumbar 
spondylosis, marked spasm, decreased range of motion and 
coordination.

A hearing was held before an RO hearing officer in January 
2000.  In testimony, the veteran related that he had constant 
back pain; that pain radiated down the legs; and that he 
experienced muscle spasms.  He stated that motion of the back 
was restricted; that he could not do heavy lifting; and that 
he had difficulty putting on his socks and shoes.

VA outpatient reports, dated from July 1998 to February 2000, 
reflect the veteran's evaluation or treatment for various 
conditions, including degenerative joint disease of the 
lumbosacral spine.  In February 1999, the impression on x-ray 
examination of the lumbosacral spine was lumbar spondylosis.  
According to a treatment notation of March 24, 1999, the 
veteran reported that he had been seen at a clinic on 
February 24, 1999 for a complaint of low back pain.  He was 
now taking Trilisate tablets.  The pain had subsided.  When 
he was examined at a clinic on February 17, 2000, he 
indicated that he had been having increased low back pain for 
the past month; the pain was now beginning to ease.

II.  Analysis

Initially, the Board notes that there was a significant 
change of law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

Although the RO has not had an opportunity to consider the 
veteran's claim in light of the new law, the Board finds that 
the duties imposed under the Act have, nonetheless, been met.  
By the statement of the case and supplemental statements of 
the case furnished the veteran, the RO has notified the 
veteran of the information and evidence necessary to 
substantiate his claim.  Moreover, the veteran has been 
afforded two examinations for rating purposes and had a 
hearing in connection with the current appeal.  Finally, 
pertinent outstanding treatment records have been obtained, 
and there is no indication that there is any outstanding 
existing evidence that can be obtained that is pertinent to 
the issue on appeal.  Thus, adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's post-operative residuals of herniated nucleus 
pulposus of the lumbosacral spine is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  However, the veteran's low back condition is 
potentially ratable under each of several diagnostic codes 
pertaining to disorders of the lumbosacral spine.  To give 
the veteran every consideration with respect to the current 
appeal, the Board has considered, alternatively, all 
potentially applicable diagnostic codes in evaluating the 
veteran's disability.

A 40 percent rating is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. 4.71a, Diagnostic Code 
5292 (2000).  This is the highest rating provided by this 
diagnostic code.

A 40 percent rating is warranted for intervertebral disc 
syndrome, severe; recurring attacks, with intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome, pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2000). 

A 40 percent rating is warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5295 (2000).  This 
is the highest rating provided by this diagnostic code.

A review of the record discloses that the veteran has had 
longstanding low back pain from degenerative disc disease and 
arthritis of the lumbosacral spine and from lumbosacral 
strain.  He experiences intermittent flare-ups of low back 
pain which have produced severe limitation of motion of the 
lumbar spine and significant muscle spasms.  Chronic low back 
pain has become increasingly severe over time, and the 
medical evidence indicates that the veteran has been forced 
to adjust the level of his physical activity in order to cope 
with symptomatic episodes of low back pain.  

As indicated above, the medical evidence establishes that the 
veteran's low back disability produces functional limitations 
and has caused him to discontinue or curtail more strenuous 
activities.  However, when the disability is considered under 
either Diagnostic Code 5292 or 5295, the currently assigned 
40 percent evaluation takes into account the functional loss, 
including limitation of the range of motion (severe during 
flare-ups), resulting from pain and any incoordination from 
low back disability.  

Under Diagnostic Code 5293, pursuant to which degenerative 
disc disease is evaluated, a 60 percent is warranted if 
pronounced symptomatology of intervertebral disc syndrome 
(particularly, neurological symptomatology) is demonstrated.  
In this case, however, aside from muscle spasm, there have 
been few findings indicative of neurological impairment.  
Here, the medical evidence demonstrates some diminution in 
deep tendon reflexes; at the same time, however, sensation in 
the lower extremities is well-preserved.  Further, lower 
extremity strength is satisfactory-in this regard, there is 
no significant atrophy of thigh or calf muscles, and 
examiners found good lower extremity motor power.  

Additionally, a longitudinal review of the record 
demonstrates that flare-ups of the veteran's of low back 
symptoms do respond to medication, as well as to rest and 
other conservative treatment measures.  Although the Board 
acknowledges that the veteran experiences chronic low back 
pain, his flare-ups of low back symptomatology occur only 
intermittently; he has some relief between flare-ups.  In 
order to entitled to assignment of a 60 percent rating for 
intervertebral disc syndrome, there must be evidence of 
pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy.  As this has not been demonstrated, 
the criteria for a 60 percent evaluation under Diagnostic 
Code 5293 have not been met.  

Finally, the Board notes that while evaluations in excess of 
the current 40 percent are assignable for residuals of a 
fracture of a vertebra or for ankylosis (complete bony 
fixation of the spine), as neither is shown, Diagnostic Code 
5285 and 5286, respectively, are not for application in this 
case.

Thus, the Board finds that the rating schedule provides no 
basis for assignment of more than the current 40 percent 
evaluation, even when other potentially applicable diagnostic 
codes are considered on an alternative basis.  
(Parenthetically, the Board notes that while the veteran has 
varying diagnoses associated with the low back, there is no 
basis for assignment of more than a single disability, as 
distinct service-connected disabilities with distinct 
manifestations have not been demonstrated.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury only if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).)   

Additionally, the Board notes that there is no showing that 
the veteran's disability currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for an evaluation in 
excess of 40 percent for the veteran's service-connected low 
back disability must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

A rating in excess of 40 percent for postoperative residuals 
of herniated nucleus pulposus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

